DETAILED ACTION
This is a non-final Office action in response to the remarks filed 04/22/2022.

Status of Claims
Claims 17-30 are pending;
Claims 1-16 have been cancelled; claims 17-30 are new;
Claims 17-30 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 04/22/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/22/2022 has been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed 04/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/156,470 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The applicant's arguments with respect to the prior art rejections set forth on the Office action mailed 11/22/2021 have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.
The applicant's arguments with respect to Rogers et al. (US 8,028,344 B2), hereinafter Rogers, have been fully considered but they are not persuasive.  In particular, the applicant argues that "[t]he mounting rail (55) is secured by five fasteners (53), namely, 'two on each side and one in the front, which desirably penetrate the shell using the through-holes shared with retention components (not shown)'" (remarks, page 7, lines 10-12).  However, Rogers expressly states that "[i]t should be stressed, however, that the use of existing through-holes is by no means necessary" (Rogers: col 3, lines 18-20) and that "[o]ther approaches such as co-molding or thermo-bonding with the shell, bonding using adhesives, or a combination of adhesives and one or more fasteners can be used to secure the mounting rail to the helmet shell" (Rogers: col 3, lines 20-23).  In other words, the mounting rail (Rogers: 55, fig 5) can be simply secured to the helmet shell with adhesives alone and without the use of the through-holes.

Specification
The specification is objected to as failing to provide proper antecedent basis for the following claimed subject matter: "a recess formed in the interior facing side of the body, the recess coaxial with the through aperture" (claim 17, lines 6 and 7; claim 24, lines 9 and 10).  For clarity purposes, it is requested that the applicant also clearly point out in the drawings as to where the claimed "recess" is.
Appropriate correction is required.  37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Claim Objections
Claims 22 and 29 are objected to because of the following informalities:
Claim 22, line 3, "the configured plurality of surface features to receive" appears to be --the plurality of surface features configured to receive--.
Claim 29, line 3, "the configured plurality of surface features to receive" appears to be --the plurality of surface features configured to receive--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation "an outer surface" is recited twice in the claim (e.g., in lines 1, 2, and 13).  As such, it is not clear as to whether the "outer surface" in line 13 is the same as or different from the "outer surface" in lines 1 and 2.  Appropriate correction is required.
Regarding claim 21, there is insufficient antecedent basis for the limitation "said through hole" (line 2) in the claim.  Does the applicant intend to state --the through opening--, which is recited in claim 20 (line 2)?  Appropriate correction is required. 
Regarding claim 22, there is insufficient antecedent basis for the limitation "the exterior facing surface" (lines 1 and 2) in the claim.  Also, it is not clear as to whether the "exterior facing surface" in claim 22 (lines 1 and 2) is the same as or different from the "exterior facing side" in claim 17 (line 3).  Appropriate correction is required.
Regarding claim 24, the limitation "an outer surface" is recited twice in the claim (e.g., in lines 2 and 17).  As such, it is not clear as to whether the "outer surface" of the "helmet" in line 17 is the same as or different from the "outer surface" of the "ballistic shell" in line 2.  The applicant is advised to change "an outer surface of the helmet" in line 17 to --the outer surface of the ballistic shell-- and change "the outer surface of the helmet" in line 19 to --the outer surface of the ballistic shell--.  Appropriate correction is required.
Regarding claim 28, there is insufficient antecedent basis for the limitation "said through hole" (line 2) in the claim.  Does the applicant intend to state --the through opening--, which is recited in claim 27 (line 2)?  Appropriate correction is required. 
Regarding claim 29, there is insufficient antecedent basis for the limitation "the exterior facing surface" (lines 1 and 2) in the claim.  Also, it is not clear as to whether the "exterior facing surface" in claim 29 (lines 1 and 2) is the same as or different from the "exterior facing side" in claim 24 (line 6).  Appropriate correction is required.
Claims 18-20, 23, 25-27, and 30 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 22-27, 29, and 30, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 8,028,344 B2), hereinafter Rogers, in view of James (US 8,911,191 B2) and Roberts (US 2015/0189939 A1).
Regarding claim 17, the applicant is reminded that the "device" and the "helmet" are not positively recited in the claim and therefore are not required structures within the scope of the claim.  Rogers discloses a helmet mount assembly (55, 94, fig 5) for attaching a device (col 6, lines 51-54) to an outer surface (51a, fig 5, see annotation, the outer surface of the ballistic shell 51) of a helmet (col 2, lines 61 and 62), the helmet mount assembly comprising: a body (55, fig 5) defining an exterior facing side (55a, fig 5, see annotation, the outer side of the mounting rail 55) and an interior facing side (55b, fig 3a, see annotation, the inner side of the mounting rail 55) opposite the exterior facing side, the body further defining an aperture (97a, fig 5, the left aperture 97) extending between the exterior facing side and the interior facing side; wherein the interior facing side is configured to receive an adhesive layer for coupling the interior facing side to an outer surface of the helmet (col 3, lines 18-24, the use of existing through-holes is by no means necessary; the mounting rail 55 can be simply secured to the helmet shell 51 by adhesives; the interior facing side 55b has the configuration to receive an adhesive layer for coupling the interior facing side 55b to an outer surface 51a of the helmet), wherein the helmet mount assembly is attachable to the helmet without any fastener penetrating into the outer surface of the helmet (col 3, lines 18-24, the use of existing through-holes is by no means necessary; the helmet mount assembly is capable of being attached to the helmet with adhesives and without any fastener penetrating into the outer surface 51a of the helmet).
[AltContent: textbox (51a – Outer Surface)]
[AltContent: connector][AltContent: connector][AltContent: textbox (97b – Surface Feature)][AltContent: textbox (55a – Exterior Facing Side)]
    PNG
    media_image1.png
    554
    582
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (53a – Surface Feature)][AltContent: connector]

    PNG
    media_image2.png
    315
    586
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: connector]
[AltContent: connector]


[AltContent: textbox (55a – Exterior Facing Side)][AltContent: textbox (55b – Interior Facing Side)][AltContent: textbox (97a – Aperture)]


Rogers does not disclose the helmet mount assembly, further comprising: (1) the body further defining a through aperture extending between a first opening on the exterior facing side and a second opening on the interior facing side; a recess formed in the interior facing side of the body, the recess coaxial with the through aperture; a modular insert positioned within the through aperture of the body such that the modular insert is positioned between the first and second openings of the body, the modular insert having a through opening coaxial with the through aperture of the body; (2) the interior facing side defining a surface pattern comprising a plurality of alternating lands and grooves.
With respect to the missing limitations (1) above, James teaches a mounting assembly (310, 340, 360, 362, fig 3) comprising: a body (410, fig 4B) defining an exterior facing side (420, fig 4B) and an interior facing side (410a, fig 4B, see annotation, the inner facing side of the body 410 with respect to the spanner bar 310) opposite the exterior facing side, the body further defining a through aperture (450a, fig 4B, see annotation, the through aperture of the bore 450 that extends downwardly from the upper counterbore 450b) extending between a first opening (410b, fig 4B, see annotation, the opening on the exterior facing side 420) on the exterior facing side and a second opening (410c, fig 4B, see annotation, the opening on the interior facing side 410a) on the interior facing side; a recess (450b, fig 4B, see annotation, the upper counterbore 450b, which is a recess formed in the interior facing side 410a) formed in the interior facing side of the body, the recess coaxial with the through aperture (see Figure 4B); a modular insert (460, fig 4B) positioned within the through aperture of the body such that the modular insert is positioned between the first and second openings of the body (see Figure 4B), the modular insert having a through opening (460a, fig 12, see annotation, the inner through opening of the modular insert 460) coaxial with the through aperture of the body, the modular insert being metallic (col 3, line 25).
[AltContent: textbox (410c – Second Opening)][AltContent: textbox (410a – Interior Facing Side)]
[AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    267
    487
    media_image3.png
    Greyscale
[AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: textbox (450b – Recess)]



[AltContent: connector][AltContent: connector]
[AltContent: textbox (450a – Through Aperture)]
[AltContent: textbox (460a – Through Opening)][AltContent: textbox (410b – First Opening)]

Rogers is analogous art because it is at least from the same field of endeavor, i.e., mount assemblies.  James is analogous art because it is at least from a similar problem solving area, i.e., utilizing a modular insert for mounting a device to a support.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the body (Rogers: 55, fig 5) by replacing the aperture (Rogers: 97a, fig 5, see annotation) with a through aperture (James: 450a, fig 4B, see annotation) extending between a first opening (James: 410b, fig 4B, see annotation) on the exterior facing side (Rogers: 55a, fig 5, see annotation) and a second opening (James: 410c, fig 4B, see annotation) on the interior facing side (Rogers: 55b, fig 3a, see annotation), forming a recess (James: 450b, fig 4B, see annotation) in the interior facing side of the body, the recess coaxial with the through aperture (Jams: see Figure 4B), and positioning a modular insert (James: 460, fig 4B) positioned within the through aperture of the body such that the modular insert is positioned between the first and second openings of the body (James: see Figure 4B), the modular insert having a through opening (James: 460a, fig 12, see annotation) coaxial with the through aperture of the body, the modular insert being metallic (James: col 3, line 25), as taught by James.  The motivation would have been to strengthen the attachment of the accessories to the helmet for both light-duty and heavy-duty settings.
With respect to the missing limitations (2) above, Roberts teaches a helmet mount assembly (see Figure 1) comprising: a body (10, fig 1) defining an exterior facing side (14, fig 1) and an interior facing side (16, fig 2) opposite the exterior facing side; the interior facing side defining a surface pattern (16a, 16b, fig 2, see annotation, the alternating lands 16a and grooves 16b of the interior facing side 16) comprising a plurality of alternating lands and grooves (16a, 16b, fig 2, see annotation, the alternating lands 16a and grooves 16b of the interior facing side 16), wherein the interior facing side is configured to receive an adhesive layer (44, fig 6) for coupling the interior facing side to an outer surface (20, fig 1) of a helmet (12, fig 1), wherein the helmet mount assembly is attachable to the helmet without any fastener penetrating into the outer surface of the helmet (see Figures 1 and 6).

    PNG
    media_image4.png
    423
    647
    media_image4.png
    Greyscale

[AltContent: connector][AltContent: textbox (16b – Grooves)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]





[AltContent: textbox (16a – Lands)]


Roberts is analogous art because it is at least from the same field of endeavor, i.e., mount assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the body (Rogers: 55, fig 5) with the interior facing side (Rogers: 55b, fig 3a, see annotation) defining a surface pattern (Roberts: 16a, 16b, fig 2, see annotation, the alternating lands 16a and grooves 16b of the interior facing side 16) comprising a plurality of alternating lands and grooves (Roberts: 16a, 16b, fig 2, see annotation, the alternating lands 16a and grooves 16b of the interior facing side 16) as taught by Roberts.  The motivation would have been to provide a helmet mount assembly with a lighter weight and/or to reduce material cost.  Therefore, it would have been obvious to combine Rogers, James, and Roberts to obtain the invention as specified in claim 17.
Accordingly, Rogers, as modified by James and Roberts with respect to claim 17, teaches a helmet mount assembly (Rogers: 55, 94, fig 5) for attaching a device (Rogers: col 6, lines 51-54) to an outer surface (Rogers: 51a, fig 5, see annotation, the outer surface of the ballistic shell 51) of a helmet (Rogers: col 2, lines 61 and 62), the helmet mount assembly comprising: a body (Rogers: 55, fig 5) defining an exterior facing side (Rogers: 55a, fig 5, see annotation, the outer side of the mounting rail 55) and an interior facing side (Rogers: 55b, fig 3a, see annotation, the inner side of the mounting rail 55) opposite the exterior facing side, the body further defining a through aperture (Rogers: 97a, fig 5, see annotation, the left aperture 97, as modified by, James: 450a, fig 4B, see annotation, the through aperture of the bore 450 that extends downwardly from the upper counterbore 450b) extending between a first opening (James: 410b, fig 4B, see annotation, the opening on the exterior facing side 420) on the exterior facing side and a second opening (James: 410c, fig 4B, see annotation, the opening on the interior facing side 410a) on the interior facing side; a recess (James: 450b, fig 4B, see annotation, the upper counterbore 450b, which is a recess formed in the interior facing side 410a) formed in the interior facing side of the body, the recess coaxial with the through aperture (James: see Figure 4B); a modular insert (James: 460, fig 4B) positioned within the through aperture of the body such that the modular insert is positioned between the first and second openings of the body (James: see Figure 4B), the modular insert having a through opening (James: 460a, fig 12, see annotation, the inner through opening of the modular insert 460) coaxial with the through aperture of the body; the interior facing side defining a surface pattern (Roberts: 16a, 16b, fig 2, see annotation, the alternating lands 16a and grooves 16b of the interior facing side 16) comprising a plurality of alternating lands and grooves (Roberts: 16a, 16b, fig 2, see annotation, the alternating lands 16a and grooves 16b of the interior facing side 16), wherein the interior facing side is configured to receive an adhesive layer for coupling the interior facing side to an outer surface of the helmet (Roberts: see Figures 1 and 6; Rogers: col 3, lines 18-24, the use of existing through-holes is by no means necessary; the mounting rail 55 can be simply secured to the helmet shell 51 by adhesives; the interior facing side 55b has the configuration to receive an adhesive layer for coupling the interior facing side 55b to an outer surface 51a of the helmet), wherein the helmet mount assembly is attachable to the helmet without any fastener penetrating into the outer surface of the helmet (Roberts: see Figures 1 and 6; Rogers: col 3, lines 18-24, the use of existing through-holes is by no means necessary; the helmet mount assembly is capable of being attached to the helmet with adhesives and without any fastener penetrating into the outer surface 51a of the helmet).
Regarding claim 18, wherein the interior facing side is generally concave (Rogers: see Figure 3a; Roberts: see Figure 2).
Regarding claim 19, wherein the modular insert comprises a threaded sleeve portion (James: 460b, fig 4B, see annotation, see the boxed region, the inner threaded sleeve portion of the modular insert 460) and an enlarged diameter portion (James: 460c, fig 4B, see annotation, the outer enlarged diameter portion of the modular insert 460), and further wherein the through aperture includes a bore (James: 450b, fig 4B, see annotation, the inner bore of the through opening 450a) receiving the threaded sleeve portion and a counterbore (James: 450c, fig 4B, see annotation, the lower counterbore of the through opening 450a) receiving the enlarged diameter portion.
[AltContent: textbox (460b – Threaded Sleeve Portion)]
    PNG
    media_image3.png
    267
    487
    media_image3.png
    Greyscale

[AltContent: arrow]

[AltContent: rect]
[AltContent: connector]
[AltContent: textbox (460c – Enlarged Diameter Portion)]


    PNG
    media_image3.png
    267
    487
    media_image3.png
    Greyscale



[AltContent: textbox (450b – Bore)][AltContent: arrow][AltContent: rect]
[AltContent: arrow][AltContent: rect]
[AltContent: textbox (450c – Counterbore)]



Regarding claim 20, the helmet mount assembly further comprising a cover (James: 362, fig 3) removably closing the through opening of the modular insert (James: col 3, lines 15-17).
Regarding claim 22, wherein the exterior facing surface has a plurality of surface features (Rogers: 53a, 97b, fig 5, see annotation, 53a refers to the pre-existing hole configured to receive a fastener 53; 97b refers to the right aperture 97) radially disposed around the through aperture, the configured plurality of surface features to receive one or more complementary surface features on an attached device (Rogers: col 6, lines 51-54).
Regarding claim 23, wherein the body is formed of a material selected from the group consisting of a metal, a polymer material, and a composite material (Rogers: see col 5, lines 37-39).
Regarding claim 24, Rogers, as modified by James and Roberts (see above discussions with respect to claim 17), teaches a ballistic helmet (Rogers: see Figure 5, see col 2, lines 61 and 62, col 6, lines 39-62) comprising: a ballistic shell (Rogers: 51, fig 5) having an outer surface (Rogers: 51a, fig 5, see annotation, the outer surface of the ballistic shell 51); a helmet mount assembly (Rogers: 55, 94, fig 5) adhesively attached to the outer surface (Roberts: see Figures 1 and 6; Rogers: col 3, lines 18-24, the use of existing through-holes is by no means necessary; the mounting rail 55 can be simply secured to the helmet shell 51 by adhesives), the helmet mount assembly configured to removably attach a device (Rogers: col 6, lines 51-54); the helmet mount assembly comprising: a body (Rogers: 55, fig 5) defining an exterior facing side (Rogers: 55a, fig 5, see annotation, the outer side of the mounting rail 55) and an interior facing side (Rogers: 55b, fig 3a, see annotation, the inner side of the mounting rail 55) opposite the exterior facing side, the body further defining a through aperture (Rogers: 97a, fig 5, see annotation, the left aperture 97, as modified by, James: 450a, fig 4B, see annotation, the through aperture of the bore 450 that extends downwardly from the upper counterbore 450b) extending between a first opening (James: 410b, fig 4B, see annotation, the opening on the exterior facing side 420) on the exterior facing side and a second opening (James: 410c, fig 4B, see annotation, the opening on the interior facing side 410a) on the interior facing side; a recess (James: 450b, fig 4B, see annotation, the upper counterbore 450b, which is a recess formed in the interior facing side 410a) formed in the interior facing side of the body, the recess coaxial with the through aperture (James: see Figure 4B); a modular insert (James: 460, fig 4B) positioned within the through aperture of the body such that the modular insert is positioned between the first and second openings of the body (James: see Figure 4B), the modular insert having a through opening (James: 460a, fig 12, see annotation, the inner through opening of the modular insert 460) coaxial with the through aperture of the body; and the interior facing side defining a surface pattern (Roberts: 16a, 16b, fig 2, see annotation, the alternating lands 16a and grooves 16b of the interior facing side 16) comprising a plurality of alternating lands and grooves (Roberts: 16a, 16b, fig 2, see annotation, the alternating lands 16a and grooves 16b of the interior facing side 16), wherein the interior facing side is configured to receive an adhesive layer for coupling the interior facing side to an outer surface of the helmet (Roberts: see Figures 1 and 6; Rogers: col 3, lines 18-24, the use of existing through-holes is by no means necessary; the mounting rail 55 can be simply secured to the helmet shell 51 by adhesives; the interior facing side 55b has the configuration to receive an adhesive layer for coupling the interior facing side 55b to an outer surface 51a of the helmet), wherein the helmet mount assembly is attachable to the helmet without any fastener penetrating into the outer surface of the helmet (Roberts: see Figures 1 and 6; Rogers: col 3, lines 18-24, the use of existing through-holes is by no means necessary; the helmet mount assembly is capable of being attached to the helmet with adhesives and without any fastener penetrating into the outer surface 51a of the helmet).
Regarding claim 25, wherein the interior facing side is generally concave (Rogers: see Figure 3a; Roberts: see Figure 2).
Regarding claim 26, wherein the modular insert comprises a threaded sleeve portion (James: 460b, fig 4B, see annotation, see the boxed region, the inner threaded sleeve portion of the modular insert 460) and an enlarged diameter portion (James: 460c, fig 4B, see annotation, the outer enlarged diameter portion of the modular insert 460), and further wherein the through aperture includes a bore (James: 450b, fig 4B, see annotation, the inner bore of the through opening 450a) receiving the threaded sleeve portion and a counterbore (James: 450c, fig 4B, see annotation, the lower counterbore of the through opening 450a) receiving the enlarged diameter portion.
Regarding claim 27, the ballistic helmet further comprising a cover (James: 362, fig 3) removably closing the through opening of the modular insert (James: col 3, lines 15-17).
Regarding claim 29, wherein the exterior facing surface has a plurality of surface features (Rogers: 53a, 97b, fig 5, see annotation, 53a refers to the pre-existing hole configured to receive a fastener 53; 97b refers to the right aperture 97) radially disposed around the through aperture, the configured plurality of surface features to receive one or more complementary surface features on an attached device (Rogers: col 6, lines 51-54).
Regarding claim 30, wherein the body is formed of a material selected from the group consisting of a metal, a polymer material, and a composite material (Rogers: see col 5, lines 37-39).

Allowable Subject Matter
Claims 21 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        


/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631